



Exhibit 10.1


SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT


This Second Amendment, made as of July 21, 2010, by and between Minerals
Technologies Inc., a Delaware corporation (the “Employer”) and Joseph C. Muscari
(the “Executive”).


WHEREAS, the Employer and the Executive previously entered into an employment
agreement, dated November 27, 2006, which was subsequently amended by the First
Amendment thereto, dated as of December 18, 2008 (as amended thereby, the
“Employment Agreement”); and


WHEREAS, the Employer and the Executive now wish to amend the Employment
Agreement to extend its expiration date and make certain conforming revisions in
connection therewith.


NOW, THEREFORE, the Employer and the Executive hereby amend the Employment
Agreement, effective July 21, 2010, as follows:


1.           The second sentence of Section 1(a) is hereby amended to read as
follows:


For purposes of this Agreement, “Term” shall mean a period of six (6) years
beginning on the Commencement Date and ending on the day before the sixth
anniversary thereof, but not earlier than March 1, 2013.


2.           Section 1(c) is hereby amended by adding the following sentence at
the end thereof:


The awards to be made in 2012 will vest in 2013 on the first anniversary of each
award.


3.           The first three sentences of the second paragraph of Section 3 are
hereby amended to read as follows:


Following March 1, 2012, Employer will provide the Executive with a pre-tax Lump
Sum Payment (LSP), as agreed between Employer and Executive at the Commencement
Date, in the amount of $3,950,000 which will replace certain retirement benefits
which Executive would have earned had he remained with his prior company.  This
LSP shall be calculated as the present value, as of March 1, 2012, of an annual
joint & survivor annuity for the lives of the Executive and his spouse, should
he predecease her, of approximately $65,000 per year for each year of continuous
employment.  The LSP will be paid to the Executive in a single lump sum payment
as soon as administratively practicable, but no later than 90 days, following
March 1, 2012, if he is continuously employed by the Employer through such date.


[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 



*           *           *


IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this amendment effective as of the date shown above.




MINERALS TECHNOLOGIES INC.


 By:
/s/ Thomas J. Meek
 
 July 21, 2010
 
Thomas J. Meek
 
 Date
 
Vice President, General Counsel and Secretary
           
By:
/s/ D. Randy Harrison
 
 July 21, 2010
 
D. Randy Harrison
 
 Date
 
Sr. Vice-President of Organization and Human Resources
           
By:
/s/ Michael F. Pasquale
 
 July 21, 2010
 
 Michael F. Pasquale
 
 Date
 
 Chairman, Minerals Technologies Inc. Compensation Committee
           
Agreed to by:
             
/s/ Joseph C. Muscari
 
 July 21, 2010
 
Joseph C. Muscari
 
 Date
               






